Citation Nr: 1409962	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for nocturnal epilepsy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from February 2007 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  
  
The Veteran testified at an April 2011 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic claims file.

This matter was previously before the Board in July 2013 and was remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The Board's July 2013 remand referred the issue of entitlement to educational benefits to the AOJ for appropriate action, however, a review of the record does not indicate that any action was taken.  Therefore, the issue of entitlement to educational benefits is once again referred to the AOJ for appropriate action.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

The Veteran has alleged that his nocturnal epilepsy was aggravated while in service.  Service treatment records show no seizure disability noted on the Veteran's August 2006 entrance examination.  Therefore, the presumption of soundness applies in this case.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The July 2013 Board remand requested a new VA examination and opinion with regard to the Veteran's claim for service connection for nocturnal epilepsy.   The examiner was requested to provide an opinion as to whether the Veteran's nocturnal epilepsy clearly and unmistakably existed prior to service, and if so, whether there was clear and unmistakable evidence that it was not aggravated by service.  If the presumption of soundness was not rebutted, then the examiner was asked to opine as to whether nocturnal epilepsy was related to service.  

A VA examination was conducted in October 2013.  The examiner opined that the Veteran's nocturnal epilepsy clearly and unmistakably existed prior to service, did not undergo a "worsening to a permanent degree beyond that which was due to the natural progression of the disorder in service," and was not related to service.  When explaining the rationale for the opinion, the examiner merely listed "review of literature, VBMS E-folder, CPRS, test results, history given by Veteran, and physical examination."  While the examiner found that the nocturnal epilepsy clearly and unmistakably existed prior to service, he failed to state whether there was clear and unmistakable evidence that it was not aggravated by service.  The rationale provided is also inadequate, as it fails to provide a complete explanation in support of the opinion.  Accordingly, VA has failed to comply with the Board's July 2013 remand directive to obtain an adequate examination and medical opinion.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required for compliance.  A new VA examination must be scheduled.

The record reflects that VA treatment records from the VAMC in Detroit were associated with the claims file as requested in the July 2013 remand.  Since the claims file is being returned, updated VA treatment records, since October 2013, if they exist, should be obtained.  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Detroit, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since October 2013.

2.  After the above-requested development is completed, schedule the Veteran for an appropriate VA examination regarding the Veteran's claim for service connection for nocturnal epilepsy.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.   All indicated tests and studies should be performed.  

The examiner should address the following:

A)  Whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) to show that the Veteran's nocturnal epilepsy pre-existed service.

B)  If so, is it at least as likely as not (50 percent or greater) that the nocturnal epilepsy worsened during service; and if so, whether clear and unmistakable (obvious, manifest, and undebatable) evidence establishes that the worsening WAS due to the natural progression of the disease.  Please provide a complete explanation for the opinion.

In offering the requested opinion, the examiner is asked to consider and discuss that the Veteran was prescribed medication to treat nocturnal epilepsy during service and was medically discharged for that disability.

C)  If the examiner determines that the Veteran's nocturnal epilepsy did not pre-exist service, then the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's nocturnal epilepsy is related to his active duty service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

